By the court.
Ordinarily it is a question of fact, the decision of which depends in large measure upon sound judicial discretion, whether, under the law, justice to all parties concerned requires the issuance of a writ of review. Scituate Water Co. v. Simmons, 167 Mass. 313. Stillman v. Donovan, 170 Mass. 360. Welch v. Chase, 213 Mass. 519.
The decision of the court below was based upon this principle and plainly no error of law is disclosed in its application. Where an excepting party failed to get his exceptions passed upon for three years after filing them, at the expiration of which time the judge who heard the case died, and three years more elapsed before the exceptions were dismissed and judgment was entered for the plaintiff, it was a pure matter of discretion whether a review should be granted. See Meehan, petitioner, 208 Mass. 60.
The only question of law presented on this record is whether a judgment in favor of this defendant, the petitioner for the writ, in an action against it by 'the town of Stoughton involving the settlement of the same pauper was a bar to this action. Clearly it was not. The parties were not the same, nor were they privies. Braintree v. Hingham, 17 Mass. 432. Shutesbury v. Hadley, 133 Mass. 242.

Exceptions overruled.